The Sentinel Funds Class A, Class C, Class S and Class I Supplement dated June 4, 2012 to the Prospectus dated March 29, 2012 Reduction of Class A 12b-1 Fees Paid by Certain of the Sentinel Funds – Effective June 30, 2012 The Board of Directors of Sentinel Group Funds, Inc. (the “Funds”) has adopted an amended and restated distribution plan of the Funds pursuant to Rule 12b-1 of the Investment Company Act of 1940 (the “Amended and Restated Class A 12b-1 Plan”). Under the Amended and Restated Class A 12b-1 Plan, the maximum annual fee paid by Class A shares of certain series of the Funds (listed below) to Sentinel Financial Services
